department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc tege eoeg et2 genin-158643-05 office_of_chief_counsel number info release date uil ----------------------- ------------ --------------------------- -------------------------- dear ---------------- this is in response to your letter of date concerning the employment_tax treatment of court-awarded back pay although we cannot answer your specific questions we can provide a general discussion of the employment_tax obligations the internal_revenue_code imposes on an employer that makes a payment of back pay as discussed below back pay is generally treated as wages subject_to the withholding and payment of income_tax federal_insurance_contributions_act fica and federal_unemployment_tax_act futa taxes when paid we have assumed for purposes of this response that there is no dispute as to whether the payment is back pay income_tax_withholding income_tax_withholding is imposed under sec_3402 which requires every employer making payment of wages to deduct and withhold income_tax on those wages the amount deducted and withheld is determined in accordance with tables or computational procedures prescribed by the secretary_of_the_treasury sec_31_3401_a_-1 of the employment_tax regulations provides that remuneration for services unless such remuneration is specifically excepted constitutes wages even though at the time paid the relationship of emplo yer and employee no longer exists between the person in whose employ the services were performed and the individual who performed them fica and futa fica tax generally is imposed on each employer and employee under sec_3111 fica tax is imposed on the employer in an amount equal to a percentage of the wages that the employer paid with respect to employment under sec_3101 fica tax is also imposed on the employee is an amount equal to a percentage of the wages received by the employee with respect to employment genin-158643-05 fica tax is composed of a tax for old age survivors and disability insurance oasdi and a tax for hospital insurance hi the oasdi portion of the fica tax is imposed separately on the employer and the employee in an amount equal to percent of wages under sec_3121 the wages subject_to the oasdi portion of the fica tax are limited to the applicable wages base for oasdi for that year dollar_figure for the calendar_year the hi portion of the fica tax is imposed separately on the employer and the employee in an amount equal to dollar_figure percent of wages there is no dollar limit on the_amount_of_wages subject_to the hi portion of the fica tax under sec_3102 the employer is required to collect the employee portion of the fica by deducting the amount of the tax from the wages as and when paid and is liable for payment of the tax required to be collected sec_3101 and b provide that the rate_of_tax depends on the calendar_year in which the wages are received by the employee sec_31_3101-2 provides that the employee tax is computed by applying to the wages received by the employee the rate in effect at the time such wages are received see the example set forth therein sec_31_3101-3 provides that the employee tax attaches at the time that the wages are received by the employee the regulations further state that in general wages are received by an employee at the time that they are paid_by the employer to the employee sec_31_3121_a_-2 sec_3301 relating to the futa imposes on every employer a tax equal to percent of the total wages as defined in sec_3306 paid_by the employer during the calendar_year with respect to employment as defined in sec_3306 under sec_3306 wages of an employee subject_to the futa_tax are limited to wages of dollar_figure per year under sec_31_3301-4 of the regulations wages are considered paid when actually or constructively paid for purposes of fica futa and income ta x withholding wages are defined similarly as all remuneration for employment unless specifically excluded sec_3121 sec_3306 and sec_3401 employment as used in this definition means any service of whatever nature performed by an employee for the person employing him sec_3121 sec_31_3121_a_-1 of the regulations pertaining to fica provides that remuneration for employment unless specifically excepted constitutes wages even though at the time paid the relationship of employer and employee no longer exists between the person in whose employ the services were performed and the individual who performed them see also sec_31_3306_b_-1 relating to the futa neither the statute nor the regulations except back pay from the definition of wages in 532_us_200 the supreme court held that back wages are subject_to taxes under fica and futa according to the year in which the wages are in fact paid rather than in the year or years in which they should have been paid genin-158643-05 back pay in determining the tax treatment of damages received from a lawsuit or in settlement of a lawsuit one looks to the nature of the item for which the damages are a substitute 313_us_28 in 327_us_358 the supreme court held that back pay awarded under the national labor relations act to an employee who had been wrongfully discharged constituted wages under the social_security act the court noted that the back pay constituted remuneration and also held that the remuneration was for employment even though the back pay related to a period during which the petitioner did not perform any service the court emphasized the breadth of the definition of employment the very words any service performed for his employer with the purpose of the social_security act in mind import breadth of coverage they admonish us against holding that service can be only productive activity we think service as used by congress in this definitive phrase means not only work actually done but the entire employer-employee relationship for which compensation is paid to the employee by the employer nierotko has been cited in several recent cases dealing with the question of whether payments upon termination of employment or upon settlement of lawsuits for various employee rights are wages for federal employment_tax purposes courts of appeals have held that the definition of wages should be construed very broadly and that back and front pay awards come within the broad definition of wages for federal employment_tax purposes 151_f3d_855 8th cir 122_f3d_204 4th cir we hope you find the forgoing discussion helpful this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 date if you have any additional questions please contact ------------------------of our office at -------------------- sincerely marie cashman special counsel exempt_organizations employment_tax government entities tax exempt government entities
